Title: To James Madison from William Jarvis, 26 November 1806
From: Jarvis, William
To: Madison, James



Sir,
Lisbon 26 Novr. 1806

I was honored three days since with Mr B Smiths letter dated 15 Septr. last from the department of State, inclosing a Statement of some observations purporting to be made by George Johnstone relative to the manner in which he obtained his protection.  After a lapse of two years & a half it will not be expected that I can minutely recollect all the observations made at the time of granting a protection, a piece of duty commonly attended with so few circumstances which are likely to impress themselves on the memory; of course an Officer, may often, at such a distance of time, be put to a non plus to refute the assertions of the unprincipled & designing & will be obliged to resort to the rules which he may have laid down for the regulation of his Official conduct to clear himself from charges of that nature.  Immediately after I entered into Office the necessity of being very circumspect as to the protections I granted forcibly impressing itself on my mind made me establish it as a rule to examine the Seamen closely.  This rule I have strictly adhered to & when I had reason to suppose any deception I have invariably refused to grant  protection; but where the answers of the Seamen were clear & satisfactory I have required the evidence of two American Citizens in proof of the applicants Citizenship; and in addition I have invariably sworn the party claiming the protection as to American Citizenship.  I need probably only appeal to this very constant practice to clear me of any suspicion of intentional deception & to destroy the force of the purported assertions of Johnstone; but fortunately so remarkable a loss as that of the Apollo & Convoy, has left the impression of some of the circumstances on my memory.  I recollect that a number of Seamen applied to me about that time, some with protections & others without; the latter generally stating that theirs had been lost with their apparel.  This must be allowed was no improbable tale; still, it appears by my register Book that I only granted a protection to the Seaman in question & another to John Foster.  Johnstone brought as proof George Nelson whose protection was granted at Philadelphia 5th. Novr. 1803 No. 4326 & Richd. tter, whose protection was granted at the same place the 9th. Septr. 1803 No. 9235.  (There appears to be some error in the numbers of the protections, probably owing to a mistake of my Clerk in copying one or the other into the books, probably the latter was 4235)Foster brought as proof John Warner, whose protection was granted at Cowes 9th. Aug. 1803 & John Ellis whose protection was granted at New York 9th. April 1799 No. 4556.  Now Sir will it not appear somewhat unaccountable to every impartial person that if I had granted protections with so much facility as is represented in the Statement, I did not grant them to all that applied on that occasion which I will venture to  was at least a dozen?  But I must be allowed to say, that this forbearance would not be wanted to carry conviction to the mind of any one, who had coolly examined the stated testimony in question, of its untruth; for it carries falsehood on the face of it.  The statement says that said Johnstone informed me "that he was born in England" and that my reply was "that his having served six months in the States Service entitled him to the protection" he then received.  Is it not Strange that I should have required the affidavit of two American Citizens, not only to his Citizenship but even to the place of his Nativity, if a simple assertion of his having served six Months in the Service of the United States was sufficient to obtain a protection?  This Sir certainly is too palpable an inconsistency to gain the smallest Credit.  I am likewise as Satisfied as I can be of any thing which took place at such a distance of time, that I not only examined Johnstone as to the place of his birth but swore him to the fact: and I beg you to be assured Sir that he never mentioned to me that he was born in England, for had he, I certainly should not have granted his protection.  Can it be beleived, I must repeat it, that at the moment I was demanding a public Solemn Oath, formally administered on the Bible, as to the Citizenship & Nativity of Johnstone, from two indifferent Men that he should have informed me that he was born in England, or if he had that I would have allowed the Men to have taken the Oath?  Honor, Morals, Religion, even common appearances forbid it.  If it is meant to be inferred from the expression of my having Kept him, that he lived in my House ten days, it is an absolute untruth and I see nothing else that can be inferred from it, as I find by a reference to my Books that he did not make his appearance at the Office till the 10th. of April & that out of the number of Seamen who came to the Office on that day I advanced Johnstone & Foster & March others with American protections one hundred & forty reis each for their diet.  No farther Sums being advanced I conclude that Johnstone the next day, went on board the Schooner in which he went to London; and am confirmed in this opinion from finding that the only American Schooner which sailed from hence to that port, from the early part of March to the latter part of May, was the Schooner Maria of Norfolk Wm. Curran, Master, that she cleared the 14th. April & being loaed with lemmons & oranges must have sailed the day following, so that Johnstone could not have remained longer than five days in Lisbon at most, & probably as before observed only the day he reached here, if he went to London in a Schooner as is asserted.  Beside Sir for me to maintain destitute American Seamen either in or out of my House when the United States have made so liberal a provision for them is unnecessary: so far from it that I have made it an invariable rule immediately on their application to send them on board Vessels bound home, when there was no American Vessels wanting hands, both to prevent their getting into bad company & to save as much of the public money as possible: but I imagine that I might have spared myself the trouble of declaring that I did not maintain them, as the Government which has made the complaint could hardly beleive that I should have carried my patriotism so far as to put myself to so considerable an expense with a view to save it to the public.  It is true that from motives of humanity, I have on several occasions allowed destitute invalid Seamen, whom I was fully Satisfied were Citizens of the United States, although they could not produce proof sufficient to satisfy the Law, of course were not entitled to this provision of the Law, to remain in my House a few days to prevent their Starving but never that I recollect did a Seaman that was able to work eat beyond one meals victuals. Having now pretty fully gone through that part which relates to myself, I must observe that I cannot perceive what is meant to be inferred from that which relates to Mr. Lyman.  In acknowledging my Signature he has done nothing more than it is customary for every Civil Officer under all Governments to do; nor is it customary where such authentication is required to examine into the facts set forth in the document, but it is always taken for granted that this was done by the Officer issuing the same.  The thing is done every day in Gt. Britain.  Having now pretty fully replied to the particulars in this statement, I hope a few observations that occur & which I conceive are not inapplicable to the subject will not be deemed amiss.  It is certain that many of the Officers of the British Navy to whom I have made applications for impressed American Seamen, have conducted themselves in a manner perfectly civil, candid, upright & Gentlemanly, without losing sight of their duty to their Country; but it is equally true that I have found in many instances such rudeness disingenuity, prevarication & evasion, clearly indicating a determination to hold the Seamen right or wrong.  To prevent the injustices resulting to our Countrymen from Officials of the latter character, it appears to me not unworthy of the justice of the British Government, to have all such evidence or declarations as are intended to effect for foreign Nations, taken before some Civil Magistrate in the presence of the Consul or agents of such Nations; when it is to be presumed the deponents would be unbiassed either by hope or fear.  I think it is a rule established in British jurisprudence that witnesses shall be examined & evidence taken in the presence of the party whom it is meant to affect; and surely the rights of foreign Nations & their Citizens & subjects are entitled to as much respect as the lowest British subject.  Without so candid & fair a mode of proceeding it cannot be expected that the est attention will be paid to Statements which are liable to the misrepresentation of the parties giving them & to the prejudices & partiality of those at whose instigation they are taken; much less will it be expected that an unsigned declaration should gain the least credit, when the party whom it is stated has taken the same, may find misrepresentations & mistatement of facts necessary to justify improper conduct; because if such Statements were admitted to defeat the claims for Citizens or Seamens protections nor no other vouchers would afford them Security.  Indeed I cannot suppress the expression of my surprise that any Government, particularly that of Gt. Britain, should have condescended to have made use of a Statement so evidently contradictory, absurd, partial & evasive, in a question effecting the rights of a Citizen of a friendly Nation & in general the whole maritime part of the community.
Since the foregoing of the 19th. Instant, which went by the Schooner Osborne, Captn. Churchill via Plymouth, nothing that relates to this Kingdom has taken place & no news has reached here that will not have got the U. S. some time before this.  Lord Strang the former Secy. of Legation & Charge d’Affs. has been appointed British Minister to this Court  With the most perfect Consideration I have the honor to be Sir yr Mo. Ob. Servt.

William Jarvis


P. S.  Also will accompany this His Excy. Mr de Araujo Note of the 25th. Novr. relative to discharge by Bira.

